Citation Nr: 0011644	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle pain as 
due to an undiagnosed illness.

2.  Entitlement to service connection for diarrhea as due to 
an undiagnosed illness.

3.  Entitlement to an initial rating in excess of 0 percent 
for a patellofemoral pain syndrome of the left knee.

4.  Entitlement to an initial rating in excess of 0 percent 
for a patellofemoral pain syndrome of the right knee.

5.  Entitlement to an increased (compensable) rating for 
tinea versicolor of the ears, face, and toes.

6.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 for multiple, noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992, including service in Southwest Asia from 
October 1, 1990, to July 31, 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
November 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, in 
which service connection for a patellofemoral pain syndrome 
of each knee was granted and 0 percent ratings were assigned 
for each such disorder.  As well, the RO denied entitlement 
to service connection for right ankle pain and diarrhea, both 
as due to an undiagnosed illness, in addition to a claim for 
increase for a rating in excess of zero percent for tinea 
versicolor of the ears, face, and toes.  

It is of note that the veteran in March 1998 requested an RO 
hearing and that such a proceeding was scheduled to occur in 
April 1998.  Prior to its occurrence, however, the veteran 
through his representative advised the RO that he was 
experiencing car trouble and would be unable to appear for 
his hearing and that he would advise the RO of his 
intentions, presumably as to the rescheduling of the hearing, 
when such became known.  No further indication was provided 
by or on behalf of the veteran as to his desire to appear for 
a hearing, and, as such, this matter will be considered on 
the basis of the evidence contained within the veteran's 
claims folder.


The issues of the veteran's entitlement to initial ratings in 
excess of 0 percent for a patellofemoral pain syndrome 
affecting each knee, as well as the claims for a rating in 
excess of 0 percent for tinea versicolor of the ears, face, 
and toes, and for a 10 percent rating under 38 C.F.R. § 3.324 
for multiple, noncompensable service-connected disabilities, 
are addressed in the REMAND portion of this document.


FINDING OF FACT

The claims of entitlement to service connection for right 
ankle pain and diarrhea, as due to an undiagnosed illness, 
are not supported by cognizable evidence demonstrating that 
such claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for right 
ankle pain and diarrhea, as due to an undiagnosed illness, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which becomes 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree to 10 percent or more not later than December 31, 
2001.  To fulfill the chronicity requirement, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1999).

38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (1999) 
provide, in pertinent part, that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, 
provided that such disability (i) became manifest either 
during active duty in the Southwest Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2001, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection for right ankle pain and 
diarrhea, as due to an undiagnosed illness.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  Specifically, there must be: (1) A 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468.  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The provisions of 38 C.F.R. § 3.303(b) provide a substitute 
way of showing in-service incurrence and medical nexus for 
purposes of well grounding a claim.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The chronicity provision of 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during an applicable presumption period and still 
has the condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.  

The VA's General Counsel issued a precedent opinion in May 
1999, holding that a well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of these four 
elements:

(1) Active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war;

(2) the manifestation of one or more signs or symptoms of 
undiagnosed illness;

(3) objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.

VAOPGCPREC 4-99.

In the case at hand, the veteran alleges that he suffers from 
right ankle pain and from diarrhea, which result from an 
undiagnosed illness originating during his period of service 
in Southwest Asia.  

Medical examinations performed at enlistment in December 1987 
and at separation in July 1992 are negative for complaints or 
findings as to either the right ankle or diarrhea.  Entries 
in service medical records of the veteran disclose that, in 
February 1989, he complained of swelling of both ankles and 
of bilateral knee pain, noting that the ankle pain had been 
present for one week's time.  The initial assessment was of a 
mild sprain, without specification of the area in question; 
the follow-up assessment was of tendinitis/sprain.  In 
February 1992, the veteran twisted his right ankle while 
playing basketball.  At that time, he reported a history of 
numerous right ankle sprains.  X-rays showed no fracture or 
dislocation, although there was evidence of soft tissue 
swelling.  The assessment was of a right ankle sprain.  

Regarding the claim for diarrhea, service medical records 
demonstrate that, in October 1990, the veteran is shown to 
have received treatment for viral gastroenteritis, with one 
of his complaints being persistent, watery diarrhea.  
Treatment is shown to have been furnished him on that 
occasion, and within a short period of time, his 
gastroenteritis was noted to be resolving.  Further 
complaints as to diarrhea are not shown until August 1992, 
when the veteran complained of diarrhea and the vomiting of 
blood; no assessment or impression was then offered.  

With respect to examination and treatment records compiled 
post-service, no treatment is shown to have been received for 
either right ankle pain or diarrhea.  When examined by VA in 
November 1994, no specific complaint or finding as to right 
ankle pain or diarrhea was noted.  The veteran reported 
generally that he was experiencing pain in the joints, 
referencing only the knees and ankle; the ensuing clinical 
and radiological examinations dealt only with the left ankle.  
(Parenthetically, it is noted that the RO in rating action 
effected in January 1995 granted entitlement of the veteran 
to service connection for chronic residuals of a left ankle 
sprain.)  On a VA examination in November 1995, a history of 
bowel changes following his tour of duty in Southwest Asia 
was noted to involve more frequent bowel movements, but 
without pain, blood, or diarrhea.  An examination showed the 
abdomen to be soft and moderately obese, without palpable 
masses or tenderness.  His bowel sounds were normoactive and 
his stool was hemoccult negative.  A colon air contrast with 
barium was found to reveal a normal colon.  The pertinent 
diagnosis was as follows:  "Functional bowel change, 
normal."

Notwithstanding that the veteran had service in Southwest 
Asia during the Persian Gulf War and that joint pain and 
gastrointestinal complaints are among the signs or symptoms 
which may be manifestations of undiagnosed illness under 
38 C.F.R. § 3.317(b), the veteran's claims for right ankle 
pain and diarrhea, as due to undiagnosed illness, are not 
well grounded.  Lacking are objective indications of chronic 
disability during the veteran's period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period and, in addition, there is 
absent from the record competent medical evidence of a nexus 
between alleged chronic disability and any undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 
VAOPGCPREC 4-99; Epps, Savage, supra.  The veteran's initial 
complaint of right ankle swelling long preceded his period of 
service in Southwest Asia and the right ankle sprain of 
February 1992 was unequivocally tied to an injury during 
basketball play.  The two, unrelated in-service complaints of 
right ankle symptoms over a four-year span of active duty, 
are not shown to be representative of chronic disablement of 
the right ankle, and there is no complaint or finding as to 
right ankle disability in the examination and treatment 
reports compiled during post-service years.  

Similarly, in-service medical professionals in October 1990 
identified a brief episode of viral gastroenteritis as the 
cause of the veteran's gastrointestinal complaints, inclusive 
of diarrhea, and further complaints of diarrhea are not 
otherwise shown until August 1992, when no diagnosis or 
assessment was offered.  Still, no complaints or findings as 
to the existence of diarrhea were noted on the initial post-
service medical examination by VA in November 1994, and while 
the veteran reported an increased frequency of bowel 
movements on VA examination in November 1995, he specifically 
denied the presence of diarrhea.  As well, examination and 
testing both in 1994 and 1995 in no way identified any 
disablement caused by diarrhea.  

The in-service complaints of right ankle pain and diarrhea 
are tied by medical professionals to various diagnosed 
entities, and there is absent from the record competent 
evidence that such diagnoses or impressions do not account 
fully for the episodic signs and symptoms of right ankle pain 
and diarrhea then experienced by the veteran, thereby 
removing entirely the possibility of the existence of 
undiagnosed illness.  Such entities are not shown to have 
been productive of chronic disability either in service or 
thereafter.  As well, there is lacking competent medical 
evidence of a nexus between either of the disabilities 
alleged by the veteran to be chronic and any undiagnosed 
illness.

The Board has considered the statements offered by the 
veteran both as to the existence of disability in service and 
thereafter, and the link between his claimed right ankle pain 
and/or diarrhea to his period of service in Southwest Asia.  
While the veteran is competent to testify as to the symptoms 
he experienced in service and thereafter, his statements as 
to either medical diagnosis or etiology, or those as to the 
requisite nexus of claimed chronic disability to undiagnosed 
illness, cannot serve to well ground his claim in the absence 
of a showing that the veteran has the requisite medical 
background or expertise to offer competent medical evidence.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Inasmuch as there is no showing of chronic disablement by 
right ankle pain or by diarrhea either in service or 
thereafter and, in the absence of a "plausible" showing that 
objective indications of chronic disability "result from" an 
illness or combination of illnesses, the claims in question 
are not found to be well grounded and the Board is thus 
compelled to deny the veteran's claims on that basis.  
38 U.S.C.A. § 5107(a); see Epps, Savage, supra.  Such result 
obviates the need for consideration of the rule of affording 
the veteran the benefit of the doubt where the evidence for 
and against the claim is in relative equipoise, as the Board 
does not herein reach the merits of the claim presented.  
38 U.S.C.A. § 5107(b) (West 1991).  In addition, in the 
absence of well-grounded claims for service connection for 
right ankle pain and diarrhea as due to an undiagnosed 
illness, VA is not obligated to assist the veteran in the 
development of the pertinent facts involving such claims.  
See Epps, supra; see also, Morton v. West, 12 Vet. App. 477 
(1999).

The Board recognizes that this appeal is being disposed of in 
a manner that may differ from that utilized by the RO.  The 
undersigned has therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Given that the veteran has advanced 
argument that the claims at issue are well grounded, and in 
view of the fact that he has failed to meet his initial 
burden of presenting claims which are plausible or capable of 
substantiation, the Board concludes that no prejudice to the 
veteran would result in denying such claims as not well 
grounded.  Moreover, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the claims in question "plausible" and 
thus require VA to notify the veteran of said relevant 
evidence in order that he may complete his application for 
the claims for service connection herein at issue.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).


ORDER

Entitlement to service connection for right ankle pain or 
diarrhea, as due to an undiagnosed illness, is denied as the 
claims therefor are not well grounded.


REMAND

The veteran's representative argues in his informal hearing 
presentation of March 2000 that claims for the rating of the 
veteran's service-connected disabilities of the knees and 
skin should be remanded so that additional medical 
examinations may be afforded the veteran.  In this regard, 
the representative avers that the most recent VA medical 
examination of the veteran was performed in late 1995 and 
that, because of the lapse of so much time, further medical 
input is needed in order to ascertain the current nature and 
severity of the veteran's disabilities.

The Board notes that the VA examination accorded the veteran 
in November 1995 was a general medical evaluation, when in 
fact examinations by physicians in the specialties of 
orthopedics and dermatology may have been in order.  Notation 
is made that findings from the November 1995 examination were 
lacking as to pain and functional loss caused by 
incoordination, weakness, and the like.  See 38 C.F.R. 
§ §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further medical input as to such matters would be of 
assistance to the Board in the rating of the veteran's 
patellofemoral pain syndrome of the right and left knees.

In addition, the veteran in his substantive appeal of March 
1998 indicated that he was currently taking two medications 
prescribed by his physician for his service-connected skin 
disorder and that such disorder was manifested by constant 
itching.  He also averred that he was taking medication for 
management of his service-connected bilateral knee disorder.  
As the foregoing statements indicate that the veteran is 
receiving medical care for which records are not now 
currently on file, it is concluded that VA has an obligation 
to obtain such records for review, prior to adjudicating that 
portion of the appeal affected.

Lastly, it is noted that the veteran by means of a notice of 
disagreement filed in May 1997 challenged the disability 
rating initially assigned by the RO for his service-connected 
patellofemoral pain syndrome of the right and left knees.  As 
such, there are presented "original claims" as contemplated 
by Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of 
an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found), as opposed to claims for an "increased rating".  It 
is apparent, however, that the RO has not developed this 
matter in light of the holding in Fenderson.  In order to 
avoid prejudice to the veteran, further action in this regard 
is also deemed to be in order.  See Bernard, supra.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this portion of 
the veteran's appeal is REMANDED to the RO for the following:

1.  The veteran should be asked to 
identify all sources of post-service 
examination and treatment for his 
service-connected bilateral knee and skin 
disorders, both VA and private, providing 
a list of the names and addresses of 
those medical professionals and the 
approximate dates of examination or 
treatment.  The RO should then contact 
these medical care providers and request 
that it be furnished legible copies of 
all records that have not already been 
obtained, to include those from the 
VAOPC, Winston Salem.  Once received, 
such records must be associated with the 
veteran's claims folder.

2.  Following completion of the above-
noted action, the veteran should be 
afforded a VA orthopedic examination in 
order to ascertain the nature and 
severity of the residuals of a 
patellofemoral pain syndrome of the right 
and left knees.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

(a)  The examiner should be asked to 
describe the condition of the left 
and right knees and indicate whether 
there are any findings of ankylosis, 
subluxation, instability, locking, 
swelling, genu recurvatum, or loss 
of range of motion, and, if present, 
the degree thereof.  Range of motion 
should be given in degrees, with the 
standard for normal motion being to 
140 degrees in flexion and 0 degrees 
of extension.  Any instability or 
subluxation should be described as 
mild, moderate or severe.

(b)  The examiner must determine 
whether the left or right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability, and, if 
feasible, any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability or 
incoordination.

(c)  The examiner should be asked to 
express an opinion on whether pain 
in the left or right knee could 
significantly limit functional 
ability during flare-ups or when 
affected part is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

(d)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

3.  The veteran should also be afforded a 
VA dermatological examination for the 
purpose of determining the nature and 
severity of service-connected skin 
disability affecting the face, ears, and 
toes.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

(a)  The examining dermatologist is 
asked to note the location of any 
exfoliation, exudation or itching; 
whether there is constant exudation 
or itching, extensive lesions or 
marked disfigurement; whether there 
is ulceration or extensive 
exfoliation or crusting, and 
systemic or nervous manifestations 
or exceptional repugnance.  

(b)  The examiner should describe 
the size and location of all 
scarring or lesions about the face 
and ears that are part and parcel 
of, or caused by, the service-
connected skin disorder.  
Information should be provided as to 
whether such scarring or lesions are 
slightly, moderately or severely 
disfiguring or whether there is a 
complete or exceptionally repugnant 
deformity of one side of the face or 
a marked or repugnant bilateral 
deformity attributable to the 
service connected disability.

(c)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

4.  Upon the completion of the requested 
development, the RO should readjudicate 
the veteran's claim for increase for 
service-connected disability of the skin 
involving tinea versicolor of the face, 
ears, and toes, based on the all the 
evidence of record and all governing 
legal authority.  The RO should also 
initially adjudicate the claims for 
initial ratings in excess of 0 percent 
for a patellofemoral pain syndrome of the 
right and left knees, pursuant to 
Fenderson, supra.  If the RO continues to 
evaluate all of the veteran's service-
connected disabilities as 0 percent 
disabling, the RO should then also 
reconsider the veteran's implied claim 
for a 10 percent rating under 38 C.F.R. 
§ 3.324 for multiple, noncompensable 
service-connected disabilities.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the 
matters the Board has remanded to the RO while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



